SWANN, Chief Judge
(dissenting).
I respectfully dissent. The plaintiffs alleged only that they were residents or homeowners on Allison Island, Miami *872Beach, Florida, which was located in the immediate vicinity of the real property involved herein. They alleged that their air, view and the value of estate-like homes on Allison Island would be affected by the development permitted under an allegedly “illegal variance”.
Similar allegations have previously been held insufficient to show special damages by neighboring owners. See S. A. Lynch Investment Corporation v. City of Miami, Fla.App.1963, 151 So.2d 858, and Florida Palm-Aire Corporation v. Delvin, Fla.App.1969, 230 So.2d 26.
I would follow these previous decisions, as did the trial judge, and affirm.
In addition, the second amended complaint failed to state any cause of action against the defendant, The Ford Foundation, and the order of the trial court which dismissed the complaint against it, with prejudice, should be affirmed.
I would affirm.